Citation Nr: 0216488	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  96-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, and from November 1990 to May 1991.

This appeal initially arose from a rating decision dated in 
July 1995 in which the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO) determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
sinus condition.

A videoconference hearing was held in March 1998, and a 
personal hearing was held at the RO in October 1999.

In December 1999, the Board remanded this issue for 
additional development.


FINDINGS OF FACT

1.  All evidence necessary for the adjudication of the claim 
on appeal has been obtained by the RO.  

2.  The veteran was previously denied service connection for 
a sinus disorder in a January 1994 RO decision.  

3.  At the time of the RO's January 1994 decision, there was 
no post-service medical evidence linking a sinus disorder to 
an disease or incident during service.

4.  Evidence added since the RO's last decision in January 
1994, which was not appealed, includes VA medical records, 
testimony and written statements provided by the veteran that 
detail the history of the veteran's currently diagnosed sinus 
disorder. 

5.  The evidence added to the record since the RO's January 
1994 decision bears directly and substantially upon the 
specific matter under consideration and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of these 
claims.


CONCLUSION OF LAW

Evidence received since the January 1994 RO denial of 
entitlement to service connection for a sinus disorder is new 
and material, and the claim for service connection for this 
disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5108, 5126, 7105 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, and 
3.326(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Through correspondence, the rating decision, the statement of 
the case, the supplemental statements of the case, and two 
Board remands, the veteran has been informed of the evidence 
necessary to substantiate his claim.  Pertinent identified 
medical and other records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  New and Material Evidence

The record reflects that the RO denied entitlement to service 
connection for a sinus disorder in January 1994.  The RO 
denied service connection for this disorder because the 
service medical records were negative for treatment of 
sinusitis.  Although sinusitis was noted on the April 1991 
service separation report of medical history and VA 
outpatient records from 1993 indicate that the veteran was 
treated for sinusitis, the RO denied the claim because there 
was no treatment documented during service.  The veteran did 
not appeal this action and, therefore, it became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2002).

In March 1995, the veteran filed a claim to reopen the RO's 
January 1994 decision regarding service-connection for a 
sinus disorder.  The RO subsequently denied the veteran's 
claim to reopen.  In cases like this, the Board must make its 
own findings.  "[T]he Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the absence of clear and unmistakable error, a previously 
denied claim can only be reopened upon the submission of new 
and material evidence.  When new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in the January 2000, however, the pre-August 29, 
2001 definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final RO decision in January 1994 includes VA medical 
records, a transcript of a hearing held at the RO before a 
traveling member of the Board regarding this issue in March 
1998, medical records from reserve service, and written 
statements provided by the veteran.  According to an October 
1994 Persian Gulf War Clinic consultation, the veteran was 
diagnosed with sinusitis.  According to a July 1995 VA 
examination report, the veteran was diagnosed with chronic, 
recurrent rhinosinusitis (allergic and/or vasomotor type).  
VA examined the veteran again in January 1999 and was 
diagnosed with allergic rhinitis, which was consistent with 
the veteran's history.  

The RO denied the claims originally in January 1994 because 
it found that the service medical records were negative for 
sinusitis, and there was no post-service medical evidence 
linking the current disorder to an incident during service.  
The Board finds that, given that the service medical records 
indicate in an April 1991 document that the veteran had a 
history of sinusitis, and that VA medical examination reports 
dated after the RO's January 1994 final decision indicate 
that the veteran's diagnosed sinusitis may be related to 
service, this evidence is new and material.  

The Board considers this evidence to bear directly and 
substantially upon the specific matters under consideration, 
i.e., whether the veteran's current sinus disorder is related 
to service, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for a 
sinus disorder reopened.

Although the record contains sufficient evidence to reopen 
the veteran's claim for service connection for a sinus 
disorder, the Board has determined that further development 
is required before proceeding to consider the merits of the 
underlying claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a sinus disorder is reopened; to this 
extent, the appeal is granted.


____________________________             
____________________________
     BETTINA S. CALLAWAY                               JEFF 
MARTIN
Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

